Citation Nr: 9929714	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from April 1942 to 
November 1966, was a prisoner of war of the German Government 
from October 1944 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Albuquerque, New Mexico.  The Board remanded the case in May 
1998 to have the disability evaluated under both old (pre-
January 12, 1998) and current rating criteria and for a 
rating examination.  The purpose of the remand has been met.  

In November 1998, the veteran claimed a total rating based on 
individual unemployability due to service-connected 
disabilities.  This was denied by rating action in August 
1999 and he has not appealed.  In conjunction with that claim 
additional evidence, primarily VA medical records dated from 
1996 to 1997, was received by the RO.  That evidence was not 
considered in regard to the claim for an increased rating for 
varicose veins and initial consideration by the RO has not 
been waived.  However, inasmuch as those records contain no 
mention of left lower extremity complaints or abnormal 
findings, and no reference to varicose veins, they need not 
be considered in order to decide the issue on appeal.  Hence, 
there is no need to remand the case.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Postoperative varicose veins of the left lower extremity 
are asymptomatic, non-disabling and virtually without 
observable abnormality.  


CONCLUSION OF LAW

A compensable rating for varicose veins of the left leg is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 
(1999); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show mild varicose 
veins of the left leg on a general medical examination in 
November 1948.  In September 1956, it was indicated that 
varicose veins of the left leg over the previous six to nine 
months had caused easy fatigue and leg cramps.  There was 
marked dilatation of some veins from the mid-leg up to the 
knee and the popliteal space, apparently involving both the 
long and short saphenous systems.  The veteran was 
hospitalized for further evaluation.  He was noted to have 
marked dilatation and tortuosity of the veins mainly 
belonging to the lesser saphenous system with three or four 
markedly tortuous and dilated communicating vessels between 
the lesser and the greater saphenous system.  He underwent 
surgical ligation of the left lesser saphenous vein with 
stripping of the short segments of this vein and tying off 
the communicating tortuous veins between the two systems of 
the left lower extremity.  He had an uneventful postoperative 
recovery and was given two weeks of convalescence leave.  The 
operation was described as vein ligation with partial 
excision of varicose veins of the lesser saphenous system, 
left leg.  The final diagnosis was varicose veins of the left 
leg, not elsewhere classified, involving the lesser saphenous 
channel.  On a general medical examination in November 1962, 
varicose vein surgery on the left leg was noted without other 
findings.  On the September 1966 separation examination, 
varicose vein surgery in 1956 without complications or 
residuals was noted.  

On a VA examination in July 1983, the veteran reported having 
had varicose vein surgery during active service when varicose 
veins had become severe, but no problems since.  The physical 
examination revealed no visible veins of the lower 
extremities.  There were postoperative surgical varicose vein 
scars in the groin areas and multiple leg scars from the 
surgery.  The diagnoses included postoperative stripping of 
the long and short saphenous veins, bilaterally.  

When the veteran was afforded a general VA examination in 
October 1995 he stated that his health was good, and no 
complaints regarding his extremities were noted.  The 
examination report reflects reference to "bilateral 
varicosities," with a notation by the examiner that there 
was no evidence of ulceration or scars.  The diagnoses did 
not include varicose veins.  

VA outpatient treatment records dated in 1995 and 1996 
reflect multiple notations  that the veteran had no edema of 
the lower extremities.  Those records show no complaint, 
finding or diagnosis of varicose veins.  

On a VA examination in July 1998, the veteran was found not 
to have visible varicose veins.  He was noted to have no 
complaints and no claudication symptoms.  Carotid, radial, 
femoral, dorsalis pedis and posterior tibial pulses were 
normal.  He had no bruits.  The feet and legs showed no 
tissue loss or ulcers, and the examiner stated that there was 
no evidence of venous varicosities in the lower extremities.  
The impression/diagnosis was normal peripheral vascular 
examination.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and 

consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Effective January 12, 1998, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating 
disabilities of the cardiovascular system.  62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. § 4.104).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

Under the pre-January 12, 1998 rating criteria, mild or 
asymptomatic varicose veins below the knee were evaluated as 
zero percent disabling.  The veteran is entitled to an 
evaluation of 10 percent for moderate symptomatology that is 
manifested by varicosities of superficial veins below the 
knees and with pain or cramping on exertion.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Id.

Under the January 12, 1998 revision, a zero percent 
evaluation is for asymptomatic palpable or visible varicose 
veins.  An evaluation of 10 percent is warranted for varicose 
veins manifested by intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, relieved by elevation of the extremity or by use of 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 
7120.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the claim for an increased 
(compensable) rating for left lower extremity varicose veins.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The Board notes the veteran's contention that his varicose 
veins are at least moderate, if not severe, in that they were 
severe enough to have required surgery, even though he has 
not been receiving treatment for them.  Although the veteran 
did undergo vein surgery, that was more than 40 years ago.  
The rating to be assigned must reflect the recent status of 
the post-operative varicose veins.  See Francisco.  

Under both the old and the new criteria, the veteran's 
varicose veins of the left lower extremity are not 
compensably disabling.  Although there was a notation of 
"bilateral varicosities" at the time of an October 1995 VA 
examination, the examiner noted nothing else relevant other 
than that there was no evidence of ulceration or scarring.  
Additionally, the diagnoses stated by the examiner did not 
include varicose veins.  Thus, based on that examination 
report, the status of any varicose veins was unclear and 
there was a question of whether the notation of such might 
have been by history since the diagnoses did not include 
varicose veins.  

The VA outpatient records on file dating back to 1995, 
including the report of the do not reflect any varicose 
veins, to include postoperative residuals.  The veteran's 
extremities have repeatedly been noted to have no edema and 
the multiple VA medical records show no complaints or 
abnormal findings regarding the left lower extremity.  The 
July 1998 VA examination also revealed no varicose veins and 
no relevant complaints were noted.  In fact, the July 1998 VA 
examiner specifically stated that there was "no evidence" 
of varicosities in the lower extremities.  


Thus, the post-operative varicose veins are shown to be 
asymptomatic and non-disabling.  As contemplated by the old 
rating criteria, the veteran has no more than mild or 
asymptomatic varicose veins of the left lower extremity.  
Under the current criteria he has no more than asymptomatic 
visible or palpable varicose veins of the left lower 
extremity.  Hence, the requirements for a greater than zero 
percent rating are not met under any applicable rating 
criteria.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), including 38 C.F.R. § 4.10 (1998), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, the 
Board finds no basis upon which to assign a higher 
(compensable) disability evaluation.  


ORDER

An increased (compensable) rating for varicose veins of the 
left lower extremity is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







